Case 9:19-cv-81160-RS Document 158-1 Entered on FLSD Docket 02/18/2020 Page 1 of 4
Case 9:19-cv-81160-RS Document 158-1 Entered on FLSD Docket 02/18/2020 Page 2 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                         Case No. 9:19-cv-81160-RS




    APPLE INC.,

                                    Plaintiff,

            v.

    CORELLIUM, LLC,

                                  Defendant.



                   DECLARATION OF CRAIG FEDERIGHI IN SUPPORT OF
                 PLAINTIFF APPLE INC.’S MOTION FOR PROTECTIVE ORDER

          1.       My name is Craig Federighi. I am over the age of 21. I have personal knowledge
   of the facts contained herein, which are true and correct. If called as a witness, I could competently
   testify to these statements.
          2.       I am the Senior Vice President of Software Engineering at Apple Inc. (“Apple”).
   In this role, I report directly to Apple’s CEO, Tim Cook. I am one of a small number of Apple
   employees of this seniority.
          3.       Apple is a company that manufactures and markets smartphones, personal
   computers, tablets, wearables, and accessories, and sells a variety of related services. As of Fall
   2019, Apple employed approximately 137,000 full-time equivalent employees.
          4.       As the Senior Vice President of Software Engineering, I oversee software
   development for the operating systems in all Apple products and supervise multiple engineering
   teams responsible for developing Apple’s software and applications. As a senior officer of Apple,
   I must carefully manage my schedule so that I can fulfill my duties to the Company and its
   shareholders.
          5.       I currently lead approximately 5,800 full-time equivalent employees.
          6.       Because of my role in the company, I am generally not involved in the day-to-day


                                                     1
Case 9:19-cv-81160-RS Document 158-1 Entered on FLSD Docket 02/18/2020 Page 3 of 4



   activities of the engineers and other employees that I lead. However, I endeavor to stay updated
   on the development of the various projects in the Software Engineering group by staying in close
   communications with the senior directors and managers guiding all ongoing work in the group.
          7.      I also participate on a limited basis in various engineering decisions, if necessary,
   to provide guidance and leadership for important determinations or to protect the company and its
   investors. Similarly, I am involved at a limited and high-level basis in decisions to acquire new
   technology (and related “acqui-hires” of associated employees) relevant to my oversight areas.
          8.      I am aware of Apple’s investigation into a potential acquisition of Corellium, LLC,
   and its technology around the spring and summer of 2018. I did not actively participate in any
   aspect of the investigation of and due diligence regarding a potential Corellium acquisition. My
   involvement was limited to the following three components. First, I approved of the effort initially
   proposed to me by Ivan Krstić to investigate the possibility of acquiring Corellium and hiring some
   of its employees, including Chris Wade.        Second, I received periodic updates from senior
   employees, including Jon Andrews and Mr. Krstić, directly involved with the acquisition
   evaluation. Third, I met with Chris Wade on two occasions relating to Corellium, though my
   recollection of those occasions is limited, as well as possibly a third meeting several years earlier
   and unrelated to Corellium.
          9.      Specifically, my calendar reflects a meeting with Chris Wade on March 1, 2018,
   during which Mr. Wade demonstrated Corellium’s technology to some of our employees. At least
   two other Apple employees who report to me, Mr. Krstić and Sebastien Marineau-Mes, attended
   the same demonstration. My recollection of the meeting is limited to Chris Wade demonstrating
   booting a hacked version of iOS via a web browser user interface.
          10.     My calendar also reflects a one-hour meeting between me and Mr. Wade on July
   24, 2018, well into the acquisition process and after technical and other diligence had been
   completed by others at Apple. The purpose of that meeting was to determine whether Chris Wade
   would be a good “fit” for our organization. My recollection of that meeting is very limited, but I
   do recall discussing with Mr. Wade our personal backgrounds and interests, Apple’s culture, and
   how Mr. Wade might contribute to Apple as a potential hire. I have no recollection of discussing
   any aspects of Corellium’s technology during that meeting, or any other details regarding Apple’s
   potential acquisition of Corellium.
          11.     My calendar entries also reflect that I, together with Mr. Marineau-Mes, may have


                                                    2
Case 9:19-cv-81160-RS Document 158-1 Entered on FLSD Docket 02/18/2020 Page 4 of 4
